Exhibit 10.22

FIRST AMENDMENT

to

TAX SHARING AGREEMENT

by and among

EMC CORPORATION

AND ITS AFFILIATES

and

VMWARE, INC.

AND ITS AFFILIATES

 

1



--------------------------------------------------------------------------------

FIRST AMENDMENT TO TAX SHARING AGREEMENT

THIS FIRST AMENDMENT (the “Amendment”) dated effective as of January 1, 2011, to
the Tax Sharing Agreement (the “Agreement”) dated effective as of August 13,
2007, is made and entered into by and among EMC Corporation, a Massachusetts
corporation (“EMC”), each EMC Affiliate (as defined in the Agreement), VMware,
Inc., a Delaware corporation (“VMware”), and each VMware Affiliate (as defined
in the Agreement).

RECITALS

WHEREAS, as of the date hereof, EMC and its direct and indirect domestic
subsidiaries, including VMware and each VMware Affiliate are members of an
Affiliated Group (as defined in the Agreement); and

WHEREAS, the parties have determined that it is appropriate to amend the
Agreement as set forth in this Amendment.

AMENDMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, EMC, for itself and on behalf of the EMC Affiliates, and
VMware, for itself and on behalf of the VMware Affiliates, hereby agree as
follows:

Section 1.         Amendments

1.01 Amendment 1. The definition of the term “VMware Separate Tax Liability” in
Section 1 of the Agreement is hereby amended in its entirety to read as follows:

“VMware Separate Tax Liability” means an amount equal to the Tax liability that
VMware and each VMware Affiliate would have incurred if they had filed a
consolidated return, combined return (including nexus combination, worldwide
combination, domestic combination, line of business combination or any other
form of combination), unitary return or a separate return, as the case may be,
separate from the members of the EMC Group, for the relevant Tax period, and
such amount shall be computed by EMC (A) in a manner consistent with (i) general
Tax accounting principles,

 

2



--------------------------------------------------------------------------------

(ii) the Code and the Treasury regulations promulgated thereunder, and
(iii) past practice, if any, and (B) taking into account any Tax Asset of VMware
and any VMware Affiliate attributable to any Tax period beginning on or after
January 1, 2007; provided, however, that, although the VMware Separate Tax
Liability is to be computed on a hypothetical basis as if VMware and each VMware
Affiliate were separate from the members of the EMC Group, the fact that VMware
or any VMware Affiliate is included in a Consolidated Return or a Combined
Return and the effect that such inclusion has on the calculation of any Tax
Item, shall nevertheless be taken into account for purposes of computing the
VMware Separate Tax Liability (for example, for purposes of calculating its R&D
credit, VMware shall be entitled to its allocable share of the consolidated R&D
credit of the EMC Group). For the avoidance of doubt, the VMware Separate Tax
Liability shall be computed for the relevant Tax period without regard to
whether or not VMware or any VMware Affiliate would be able, on a hypothetical
basis separate from the members of the EMC Group, to utilize in an earlier or
later Tax period a Tax Asset resulting from such computation.

1.02 Amendment 2. Section 7.01 of the Agreement is hereby amended in its
entirety to read as follows:

7.01. Estimated Tax Payments. Not later than three (3) days prior to each
Estimated Tax Installment Date with respect to a taxable period for which a
Consolidated Return or a Combined Return will be filed, VMware shall pay to EMC
on behalf of the VMware Group an amount equal to the amount of any estimated
VMware Separate Tax Liability that VMware otherwise would have been required to
pay to a Taxing Authority on such Estimated Tax Installment Date. If the VMware
Separate Tax Liability for such taxable period is less than zero, then EMC shall
pay to VMware an amount equal to the Tax Benefit that the EMC Group anticipates
it will recognize for the entire year as a result of the VMware Separate Tax
Liability being less than zero for such taxable period. Not later than seven
(7) days prior to each such Estimated Tax Installment Date, EMC shall provide
VMware with a written notice setting forth the amount payable by VMware, or the
amount payable by EMC, as appropriate, in respect of such estimated VMware
Separate Tax Liability and a calculation of such amount.

1.03 Amendment 3. Section 7.02 of the Agreement is hereby amended in its
entirety to read as follows:

7.02. True-Up Payments. Not later than ten (10) business days after receipt of
any VMware Separate Tax Liability computation pursuant to Section 3.05 of this
Agreement, VMware shall pay to EMC, or EMC shall pay to VMware, as appropriate,
an amount equal to the difference, if any, between

 

3



--------------------------------------------------------------------------------

(i) the VMware Separate Tax Liability and (ii) the amount equal to (A) the
aggregate amounts paid by VMware to EMC with respect to such period under
Section 7.01 of this Agreement minus (B) the aggregate amounts paid by EMC to
VMware with respect to such period under Section 7.01 of this Agreement.

Section 2.         Construction.

2.01 Definitions. Terms capitalized but not defined herein shall have the
meaning set forth in the Agreement.

2.02 Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Amendment.

2.03 Severability. If any term, provision, covenant, or restriction of this
Amendment is held by a court of competent jurisdiction (or an arbitrator or
arbitration panel) to be invalid, void, or unenforceable, the remainder of the
terms, provisions, covenants, and restrictions set forth herein shall remain in
full force and effect, and shall in no way be affected, impaired, or
invalidated. In the event that any such term, provision, covenant or restriction
is held to be invalid, void or unenforceable, the parties hereto shall use their
best efforts to find and employ an alternate means to achieve the same or
substantially the same result as that contemplated by such terms, provisions,
covenant, or restriction.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed by a duly authorized officer on March 28, 2011, but effective as of the
date first above written.

 

EMC CORPORATION on behalf of itself and the EMC Affiliates By:  

/s/  David Goulden

Name:   David Goulden Title:   Executive Vice President and Chief Financial
Officer VMWARE, INC. on behalf of itself and the VMware Affiliates By:  

/s/  Mark Peek                 March 29, 2011

Name:   Mark S. Peek Title:   Chief Financial Officer

 

5